DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue. MPEP 821.02. 
Here, claims 10–34 are non-elected without traverse on Response to Election/Restriction dated Apr. 09, 2021. Claims 10–34 are not eligible for rejoinder as they describe different species listed as follows:
Claims 10–17—species II, represented by Fig. 12
Claims 18–25—species III, represented by Fig. 19
Claims 26–34—species IV, represented by Fig. 25
As a result, claims 10–34 are cancelled. 
Allowable Subject Matter
Claims 1 and 3–9 
Claim 1 describes a filtration unit. The filtration unit comprises, inter alia, a support comprises a load container which is integral to the support. The load container is transversally arranged with respect to said linear passage. The loading channel is distinct from the discharge door of the filtration and discharge front section. The invention could be best described by applicant’s Figure 5, which is reproduced below.

    PNG
    media_image1.png
    428
    686
    media_image1.png
    Greyscale

Kudryavtsev is considered to be the closest art. Kudryavtsev differs from the instant application as the load container of Kudryavtsev is external to the support and not integral to it. Additionally, the load container is not transversally arranged with respect to the linear passage. Furthermore, Kudryavtsev’s cartridge 5 is entered and withdrawn from a same side of the support 14. 

    PNG
    media_image2.png
    631
    973
    media_image2.png
    Greyscale

Claims 3–9 are allowable as they depend from claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776